Citation Nr: 0708971	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  95-14 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for tender surgical 
scar, right shoulder, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for residuals of right 
acromial clavicle separation, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for lumbosacral 
osteoporosis with sacroiliac strain, currently evaluated as 
20 percent disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for adaptive disorder 
with mixed emotional symptoms and job related problems, as 
secondary to service-connected disabilities.

5.  Entitlement to service connection for a neck disorder.  

6.  Entitlement to service connection for a lower extremity 
disorder.  

7.  Entitlement to service connection for a left arm 
disorder.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program, Inc.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
January 1975 with additional service in the National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

Although the July 1994 rating decision, March 1995 Statement 
of the Case, and subsequent Supplemental Statements of the 
Case (SSOC) reflect that the RO considered the issue of 
entitlement to service connection for adaptive disorder with 
mixed emotional symptoms and job related problems on the 
merits, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  For 
this reason, the Board has listed the issue on the title page 
as to this matter as whether new and material evidence has 
been submitted to reopen the claim for service connection for 
adaptive disorder with mixed emotional symptoms and job 
related problems.

The issues identified on the cover page of this decision are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Evidence received since the April 1987 rating decision which 
denied a claim for service connection for adaptive disorder 
with mixed emotional symptoms and job related problems is new 
and material and it raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for adaptive disorder with mixed emotional symptoms and job 
related problems.


CONCLUSION OF LAW

The evidence submitted since the April 1987 rating decision 
is new and material and the claim for service connection for 
adaptive disorder with mixed emotional symptoms and job 
related problems is reopened.  38 U.S.C.A. § 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The RO denied service connection for a psychiatric disorder, 
to include as secondary to the veteran's service connected 
disabilities, in an April 1987 rating decision.  The veteran 
was advised of this determination and furnished notice of 
appellate rights and procedures; however, he did not initiate 
an appeal.  Therefore, the RO's April 1987 rating decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under the revised provisions of 38 C.F.R. § 3.156(a), which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

It appears from a review of the record that the April 1987 
denial of service connection for a psychiatric disorder was 
based on a finding that the evidence did not show an 
etiological relationship between the veteran's service 
connected back disorder and any current nervous disorder.

Evidence received subsequent to the April 1987 rating 
decision includes VA outpatient treatment reports, dated in 
November 2002 and September 2003, which reflects diagnoses of 
major depression secondary to incapacitation and right 
shoulder and back pain.  This evidence was not previously 
considered by the RO and it shows that this evidence in 
conjunction with the evidence previously of record provides a 
basis on which to grant service connection for adaptive 
disorder with mixed emotional symptoms and job related 
problems.  As such, this evidence raises a reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, this evidence is "new and material" and the 
claim is reopened.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  In the event any defect in notice or assistance is 
found, the Board emphasizes that, given the favorable 
disposition of the appeal, such defect does not result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

ORDER

As new and material evidence has been received, the claim for 
service connection for adaptive disorder with mixed emotional 
symptoms and job related problems is reopened.  To that 
extent, the appeal is granted.


REMAND

Review of the claims file reflects that the most recent SSOC 
was issued in August 2003.  Additional evidence consisting of 
VA outpatient treatment records dated in November 2002 and 
September 2003 have been associated with the claims file 
since that SSOC was issued.  In addition, a July 2003 
statement from the veteran notes that additional evidence 
should be obtained from the San Juan VA Medical Center (VAMC) 
with respect to his right shoulder and lumbosacral disorder.  

The November 2002 and September 2003 VA outpatient treatment 
records have not been considered in an SSOC.  In the absence 
of a more current SSOC, the record does not demonstrate that 
such additional evidence has first been considered by the 
Agency of Original Jurisdiction (AOJ).  Pursuant to 38 C.F.R. 
§ 20.1304, pertinent evidence received by the Board under 
this section necessitates a return of the case to the AOJ for 
review, consideration and preparation of another SSOC prior 
to a Board decision unless there has been a waiver of such 
referral.  No such waiver is of record.  The evidence is 
pertinent in that it connects a current psychiatric disorder 
to his service-connected right shoulder and lumbar spine 
disorders and provides evidence which suggests that the 
service connected right shoulder and lumbar spine 
disabilities are productive of increased impairment.  

With respect to the additional evidence that may be available 
from the San Juan VAMC, it is noted that VA is generally 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A(a).  Accordingly, a remand is necessary 
so that the RO can obtain the records from the San Juan, 
Puerto Rico, VAMC.  38 U.S.C.A. § 5103, Bell v. Derwinski, 2 
Vet. App. 611 (1992).  Accordingly, adjudication by the Board 
of the veteran's pending claims for service connection and 
increased rating are deferred pending receipt of the 
veteran's medical reports from the San Juan VAMC.

The Board further notes that VA has revised the regulations 
for evaluating disabilities of the spine, with the most 
recent revision effective September 26, 2003.  Amendment to 
Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 51454-
51458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243).  Review of the record reflects that the veteran 
has not been afforded a VA examination of the back subsequent 
to the most recent revision, these regulatory changes were 
not considered in the most recent SSOC dated in August 2003, 
and the veteran has not been provided with notice of the 
change in the rating criteria and given the opportunity to 
submit additional evidence or argument on the issue.  

As discussed above, the claim for service connection for 
adaptive disorder with mixed emotional symptoms and job 
related problems is reopened.  This claim also includes the 
contention that the psychiatric disorder is secondary to the 
veteran's service-connected right shoulder and lumbar spine.  
However, before addressing the merits of the claim, the Board 
finds that additional development is required. 

Under 38 C.F.R. § 3.310(a), service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists, and 
(2) that the current disability was either (a) proximately 
caused by, or (b) proximately aggravated by a service-
connected disability.  Where a service-connected disability 
aggravates a nonservice-connected condition, a veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

Although VA outpatient treatment reports dated in November 
2002 and September include diagnoses of major depression 
secondary to incapacitation and right shoulder and back pain, 
it is noted that these diagnoses are not based on a review of 
the veteran's claims file, to include is medical history.  An 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
In this regard, it is noted that an October 1992 report of VA 
psychiatric examination provided a diagnosis of malingering 
and the examiner noted that the veteran had a voluntary 
component as to present himself very depressed and sick.  
Accordingly, inasmuch as the issue of secondary service 
connection for adaptive disorder with mixed emotional 
symptoms and job related problems is clearly a medical 
question, further examination and a medical opinion are 
necessary before the Board may properly proceed with 
appellate review of the psychiatric disability claim.  

With respect to the claims for service connection for a neck 
disorder, a disorder of the lower extremities, a left arm 
disorder, and entitlement to TDIU, it is noted that a notice 
of disagreement received on September 10, 2004, reflects that 
the veteran is appealing the denial of these claims by the 
September 8, 2003, rating decision.  The veteran was provided 
notice of this rating decision by a September 10, 2003, 
letter from the RO.  As no statement of the case appears to 
have been issued, the Board must remand the case to the RO 
for appropriate action so that the veteran may have the 
opportunity to complete an appeal as to these issues if he so 
desires.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; see also 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Finally, there remains a considerable body of evidence in the 
claims file for which no English translation has been 
obtained.  These documents are presumably in Spanish and have 
been tabbed in pink on the left side of the claims folder.  
The RO should obtain a translation into English for these 
documents so that their relevance and probative value may be 
evaluated by VA.

Accordingly, this case is REMANDED for the following action:

1.  Provide the veteran notice of the new 
spine disability rating criteria, 
codified at 38 C.F.R. § 4.71a (2006) and 
inform him that he may submit any 
evidence or information to support his 
claim in light of the new criteria.

2.  Thereafter, the veteran should be 
afforded a comprehensive VA examination 
by the appropriate specialist to 
determine the nature and extent of his 
lumbar spine disorder and right shoulder 
disabilities.  Based upon examination of 
the veteran and review of his pertinent 
medical history, the examiner should 
provide an opinion as to the following:

The examiner should note the range of 
motion for the lumbar spine and the right 
shoulder.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right shoulder and/or lumbar spine is 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or 
no limitation of function, such facts 
must be noted in the report.

With respect to the lumbar spine, the 
examiner should state whether there is 
any loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwaite's sign.  

Finally, the examiner should state, if 
possible, the frequency and duration of 
incapacitating episodes of intervertebral 
disc syndrome, if the veteran suffers 
such attacks, and the extent to which 
relief is experienced between such 
attacks.  Are there persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination.  In this regard, the 
examiner is requested to consider 
findings of psychogenic pain syndrome 
noted in the mental health treatment 
records.  

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

3.  The veteran should be afforded a VA 
examination to identify the nature and 
etiology of his psychiatric disability.  
Based upon examination of the veteran and 
review of his pertinent medical history, 
the examiner should provide a diagnosis 
with respect to the veteran's psychiatric 
disorder as well as an opinion as to 
whether it is at least as likely as not 
that the diagnosed disability is caused 
by his service-connected lumbar spine 
and/or right shoulder disabilities, or is 
aggravated by (i.e., increased in 
disability by) his service-connected 
lumbar spine and/or right shoulder 
disabilities.  If the examiner determines 
that any diagnosed psychiatric disability 
is aggravated by the service-connected 
lumbar spine and/or right shoulder 
disabilities, the examiner should 
indicate the extent of such aggravation. 

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.

The examiner should address any 
indication that the veteran's complaints 
are not in accord with objective 
findings.

A complete rationale for all opinions 
expressed must be provided.  If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based must be set 
forth for the record.

4.  The RO should obtain English language 
translation of all documents tabbed in 
pink on the left side in the claims 
folder.  These English translations 
should be associated with the Spanish 
originals so that the Board can determine 
that all necessary translations have been 
obtained.

5.  With regard to the claims for service 
connection for a neck disorder, a 
disorder of the lower extremities, a left 
arm disorder, and entitlement to TDIU, 
the RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 in response 
to the September 2004 notice of 
disagreement, including issuance of an 
appropriate statement of the case, so 
that the veteran may have the opportunity 
to complete an appeal by filing a timely 
substantive appeal.  If the veteran does 
file a timely substantive appeal, the 
case should be returned to the Board for 
appellate review.

6.  With respect to the remaining issues, 
after ensuring the proper completion of 
this and any other necessary development, 
the RO should readjudicate the issues on 
appeal.  If the dispositions remain 
unfavorable, the RO should furnish the 
veteran and his representative with a 
supplemental statement of the case and 
afford them the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


